Citation Nr: 0928844	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-03 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the Veteran's claim for a 
disability rating greater than 20 percent for a right knee 
disability.  A Travel Board hearing was held at the RO in May 
2009.

The Veteran testified at his May 2009 Travel Board hearing 
that he wanted to file a claim of service connection for 
depression as secondary to a service-connected right knee 
disability.  Because this claim has not been adjudicated in 
the first instance by the RO, it is referred back to the RO 
for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that his service-connected right knee 
disability is more disabling than currently evaluated.

The Veteran testified at his May 2009 Travel Board hearing 
that he had undergone a magnetic resonance imaging (MRI) scan 
of the right knee at the end of 2008.  He also testified that 
he received all of his treatment for his service-connected 
right knee disability from VA.  A review of the claims file 
shows that the Veteran's most recent VA treatment records are 
dated through September 2008.  These records do not include 
the Veteran's 2008 MRI scan of the right knee.  The Board 
observes that VA's duty to assist claimants includes 
obtaining VA medical records.  See 38 U.S.C.A. § 5103A(c)(1); 
38 C.F.R. § 3.159(c)(2).  Given the foregoing, the Board 
finds that, on remand, the RO/AMC should obtain the Veteran's 
up-to-date VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have treated him for a 
right knee disability in recent years.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already, including an MRI scan 
of the right knee conducted in late 2008.  
Once signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  Then, readjudicate the claim for a 
disability rating greater than 20 percent 
for a right knee disability.  If the 
benefits sought on appeal remain denied, 
the Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

